Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 17 of U.S. Patent No. 10,223,933. Although the claims at issue are not identical, they are not patentably distinct from each other because instant apparatus claims 1, 14, 16, and 17 appear to follow necessarily from ‘933 method claims 1, 13, and 14, and to merely broaden the scope of ‘933 apparatus claim 17.

Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. At line 10 of claim 17, “respective” should evidently instead be “respectively”. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“a heating system capable of targeting at least a first region and a second region... with electromagnetic waves and independently configuring respective characteristics of a first portion of the electromagnetic waves going to the first region  and as second portion of the electromagnetic waves going to the second region” (inclusive) in claim 1; 
“a heating system capable of directing  electromagnetic waves to at least a first target area and a second target area... independently configuring respective characteristics of a first portion of the electromagnetic waves going to the first target area  and as second portion of the electromagnetic waves going to the second target area” (inclusive) in claim 14; and
“a heating system capable of generating  electromagnetic waves and capable of independently targeting at least a first target area and a second target area... with the electromagnetic waves” (inclusive) in claim 17.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 8,929,724 to Mograbi.
Referring to Figures 2, 6 & 8, and 2:23-34 (“column:lines”), Mograbi discloses, as recited in claim 1, “a heating system capable of targeting... a first region [pizza toppings 24] and a second region [pizza crust 24] in [a] cooking chamber with electromagnetic waves and independently configuring respective characteristics of a first portion of the electromagnetic waves going to the first region  and a second portion of the electromagnetic waves going to the second region,” since radiant heaters 12, 14 heat pizza toppings and radiant heaters 16, 18 independently heat the pizza crust. Moreover, and also as in claim 1, the “control system... select[s] a food cooking recipe” (Fig. 6: Pizza), which because two distinct portions of the pizza are required to occupy “first and second regions,” the recipe inherently includes “information... referencing an instruction to place ... two portions of food [pizza] respectively over the first and second regions.”

As recited in claim 2, the “cooking recipe,” e.g., “pizza,” “specifies... first and second regions” (toppings and crust), and “the control system... target[s]... the heating system based on the first and second regions.”
As recited in claim 4, Mograbi discloses that the “heating system... emit[s]... electromagnetic waves to transfer heat” (see 2:46-55 & 3:26-30).
As recited in claims 5 and 6, Mograbi discloses “target materials” and “heat penetration depths” that differ between the two targets, since the toppings have a far greater water content. 
As recited in claims 7-9, Mograbi discloses “a temperature sensor” (42; 3:53 – 4:16) and the oven “execute[s a] dynamic heating sequence that... drives the heating system according to the measured reading” (a Pizza routine, Fig. 8 & 7:16-40).
As recited in claims 11 and 12, since the paired heating elements 12, 14 & 16, 18 of Mograbi operate at different peak wavelengths, they produce “first” and “second heating characteristics,” and “first” and “second region[s]” are targeted because heaters 12 & 14 are positioned differently from heaters 16 & 18 with respect to the food item being cooked. 

As recited in claim 20, Mograbi discloses an “independently generate[d] first portion of the electromagnetic waves with a first pattern toward the first target area and a second portion of the electromagnetic waves with a second pattern going to the second target area,” simply because the upper heaters 12, 14 have a different target from the bottom heaters.
Claim Rejections - 35 USC § 103
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mograbi in view of US Pat. 6,011,242 to Westerberg.
Claim 10 differs from Mograbi only in calling for one of the heating elements to be driven at two power levels, thus necessarily generating two different wavelength distributions. Westerberg discloses, at 5:56-67, heating elements to be driven at two power levels, generating two different wavelength distributions. It would have been obvious to thus vary the power level of a radiant heater since Westerberg teaches that this avoids overcooking vegetable pizza toppings.
As recited in claim 19, which Westerberg does not expressly discuss  heating, for a “time segment,” just one of the two food portions. This, however does not patentably distinguish the claim from Mograbi or Westerberg.  It would have been obvious to heat just one of the two food portions being cooked where one portion required significantly more, or less, cooking than the other. 
Allowable Subject Matter
s 3, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Subject to the filing of a terminal disclaimer, claim 16 would also appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	3/27/21